NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                         BRIAN L. FINKEL, Petitioner.

                          No. 1 CA-CR 13-0620 PRPC
                               FILED 2-12-2015


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 2001-015515
                     The Honorable Larry Grant, Retired Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Brian L. Finkel, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge John C. Gemmill, Judge Kenton D. Jones, and Judge Donn
Kessler delivered the following decision.
                            STATE v. FINKEL
                           Decision of the Court

PER CURIAM:

¶1             Petitioner Brian Finkel petitions this Court for review of the
dismissal of his petition for post-conviction relief. We have considered the
petition for review, and for the following reasons, grant review and deny
relief.

¶2            A jury convicted Finkel of twenty-two counts of sexual abuse.
The trial court sentenced him to a combination of concurrent and
consecutive terms of imprisonment on twenty-one of the counts and placed
him on probation on the remaining count. On direct appeal, we modified
two of Finkel’s prison sentences, and vacated the prison sentence on Count
10 and the term of probation on Count 48. We otherwise affirmed the
balance of Finkel’s convictions and sentences. State v. Finkel, 1 CA-CR 04-
0046 (Ariz. App. Nov. 21, 2006) (mem. decision). On remand, the trial court
sentenced Finkel to 1.75 years’ imprisonment for Count 10 and reduced
Finkel’s term of probation for Count 48 to three years.1 Finkel now seeks
review of the summary dismissal of his petition for writ of habeas corpus,
which the trial court treated as Finkel’s second petition for post-conviction
relief. We have jurisdiction pursuant to Arizona Rule of Criminal
Procedure 32.9(c).

¶3            In his petition for review, Finkel challenges his convictions
and sentences on many grounds. Most of Finkel’s claims concern the
impartiality of the trial court, identifying several events he claims show the
trial court was biased and prejudiced against him. Finkel further argues the
court engaged in numerous instances of misconduct, some of which
required recusal, such as when the court gave an interview during Finkel’s
trial and made comments about Finkel and/or his trial that appeared in a
newspaper article. Finkel also contends the court should have questioned
the jury more thoroughly about the article and should have given the jury
some sort of instruction regarding the article.

¶4            Additionally, Finkel contends the trial court erred when it
made various rulings. For instance, Finkel asserts the court erred when it
denied Finkel’s motion to sever, considered various materials in its
consideration of the severance issue, and refused to recuse itself once an
issue arose regarding the loss of those materials. On this last point, Finkel
also argues the State failed to timely disclose those same materials to him.

1      The trial court’s re-sentencing minute entry misidentified Count 48
as sexual assault, because the jury found Finkel guilty of sexual abuse on
Count 48.

                                      2
                             STATE v. FINKEL
                            Decision of the Court

Finkel further contends the trial court erred when it held an employee of
Finkel was not acting on behalf of law enforcement when the employee
obtained inculpatory evidence, and when it denied his motions for
judgment of acquittal and for a new trial. Finally, Finkel argues the
evidence was insufficient to support his convictions.

¶5            We deny relief. Finkel could have raised all of these issues on
direct appeal and/or in his first post-conviction relief proceeding. Any
claim a defendant raised or could have raised on direct appeal or in an
earlier post-conviction relief proceeding is precluded. Ariz. R. Crim. P.
32.2(a). None of the exceptions under Rule 32.2(b) apply in this instance.

¶6             Finkel then argues the trial court improperly treated his
petition for writ of habeas corpus as a successive petition for post-
conviction relief. We find no error. Rule 32.3 provides that if a defendant
applies for a writ of habeas corpus in a trial court having jurisdiction over
the defendant and the defendant raises any claim attacking the validity of
the conviction or sentence, the court “shall” transfer the matter to the court
in which the defendant was convicted and/or sentenced. That court shall
in turn treat the matter as a petition for post-conviction relief pursuant to
Rule 32. Ariz. R. Crim. P. 32.3. That is what occurred here. Further, “[t]he
purpose of habeas corpus is release of one unlawfully detained.” Sims v.
Ryan, 181 Ariz. 330, 332, 890 P.2d 625, 627 (App. 1995) (citing Ariz. Rev. Stat.
§ 13-4131 (2015), and State v. Abbott, 103 Ariz. 336, 339, 442 P.2d 80, 83
(1968)). The State has not unlawfully detained Finkel.

¶7              While the petition for review presents additional issues,
Finkel did not raise those issues in his petition for post-conviction relief
filed in the trial court. A petition for review may not present issues not first
presented to the trial court. State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236,
238 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶8            We grant review and deny relief.




                                   :ama




                                       3